Case 1:17-cv-04869-FB-LB Document 121 Filed 09/09/19 Page 1 of 2 PageID #: 7406



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


STEVEN B. BARGER,

               Plaintiff,

v.                                                  Civil Case No. 1:17-cv-04869-FB-LB

FIRST DATA CORPORATION, et al.,

               Defendants.


             PLAINTIFF’S AND DEFENDANTS’ AMENDED EXHIBIT LISTS

       Plaintiff Steven B. Barger and Defendants First Data Corporation, Frank Bisignano, Dan

Charron, Anthony Marino, and Rhonda Johnson, by and through counsel, respectfully submit

their exhibit lists and objections thereto. The Parties reserve the right to supplement and amend

their exhibit lists and to submit additional exhibits based on the Court’s rulings before or at trial,

or otherwise, as appropriate. The Parties reserve the right to use additional documents for

purposes of impeachment.

                                               SAUL EWING ARNSTEIN & LEHR LLP

                                               /s/ Gary B. Eidelman
                                               Gary B. Eidelman (admitted pro hac vice)
                                               Michael P. Cianfichi (admitted pro hac vice)
                                               500 E Pratt Street
                                               Baltimore, Maryland 21202
                                               T: (410) 332-8975
                                               gary.eidelman@saul.com
                                               michael.cianfichi@saul.com

                                               Gillian A. Cooper
                                               Centre Square West
                                               1500 Market Street, 38th Floor
                                               Philadelphia, Pennsylvania 19125
                                               T: (215) 972-7861
                                               gillian.cooper@saul.com
Case 1:17-cv-04869-FB-LB Document 121 Filed 09/09/19 Page 2 of 2 PageID #: 7407



                                    New York Office
                                    1270 Avenue of the Americas, Suite 2005
                                    New York, New York 10020

                                    BOND, SCHOENECK & KING PLLC

                                    Louis P. DiLorenzo
                                    600 Third Avenue 22nd floor
                                    New York, New York 10016-1915
                                    T: (646) 253-2315
                                    ldilorenzo@bsk.com

                                    Attorneys for Defendants,
                                    First Data Corporation, Frank Bisignano, Dan
                                    Charron, Anthony Marino, and Rhonda Johnson

Dated: September 9, 2019




                                      -2-
